Action by appellee to enjoin appellant from diverting water falling on his land from a natural watercourse, and casting upon the land of appellee. The only error assigned is the action of the court in overruling appellant's demurrer to appellee's reply to the second paragraph of answer. Appellant has failed to set out the reply and the demurrer thereto. Appellant must so prepare his brief that the questions sought to be presented therein can be determined without resort to the record. Pugh, Admr., v.Cleveland, etc., R. Co. (1915), 184 Ind. 350, 110 N.E. 193;Whipple v. Cain (1920), 73 Ind. App. 285, 127 N.E. 283.
Nothing is presented.
Affirmed.